DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendment to the drawings filed on 06/08/2022 have been received and are accepted.
Applicant's arguments filed on 06/08/2022  have been fully considered but they are not persuasive.
Applicant’s argument that Joshi does not teach the  partition plate comprises: an annular protruding portion that protrudes from the outer ring to the downstream side in the axial direction. Examiner respectfully disagrees because Joshi discloses the above limitation as clearly shown in annotated FIG. 4 below. 

    PNG
    media_image1.png
    503
    736
    media_image1.png
    Greyscale

Note the annular protrusion protrudes in from the outer ring to the downstream side in the axial direction (see flow direction 190 in Fig. 2). 
Applicant’s further argued that the applied references fails to teach the new limitations: “the fixing unit fixes the annular protruding portion of the upper half partition plate and the annular protruding portion of the lower half partition plate immovably. Examiner again respectfully disagrees because in the teaching reference Brummitt the fixing unit fixes the outer ring (163) of the upper half partition plate and the outer ring (163) of the lower half partition plate immovably (see Figures 3A, 4-5). Since in Joshi, the annular protruding portion of the upper partition plate and the annular protrusion portion of the lower half partition plate are part of the outer rings; using the fixing unit of Brummitt to immovably fixe the outer ring (163) of the upper half partition plate and the outer ring (163) of the lower half partition plate would also fix the annular protrusion portion of the upper half partition plate and the annular protrusion portion of the lower half partition plate immovably.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2017/0096904 A1) hereinafter Joshi in view of Brummitt-Brown et al. (US 2013/0287563 A1) hereinafter Brummitt.
Regarding claim 1, Joshi teaches a turbine stator (Figs. 1-7) (para. 0016)  comprising:
a partition plate including an inner ring (Joshi, annotated FIG. 2 above) that extends along a circumferential direction around an axis (141) (Fig. 2, paras. 0017),
 an outer ring (Joshi, annotated FIG. 2 below) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Fig. 2), 
a plurality of nozzles (153) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2, para. 0022), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Fig. 2, para. 0022), and 
an annular protrusion (Joshi, annotated FIG. 2 below) protrudes from the outer ring to the downstream side in the axial direction (Joshi, annotated FIG. 2 below), and extends along the outer ring in the circumferential direction (Fig. 2);
and a casing (150) surrounding the partition plate from the outer side in the radial direction (Fig. 2; para. 0022), and having a contact support surface that is in contact with the annular protruding portion from the downstream side in the axial direction (Fig. 2 and Joshi, annotated FIG. 2 below);
 the partition plate includes an upper half partition plate (151) having a semi-annular shape (Fig. 3, para. 0021) and upper half partition plate dividing surfaces (both end surfaces of half plate 151 in contact with end surfaces of lower half plate 168), which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 3),
a lower half partition plate (168) having a semi-annular shape (Fig. 3, para. 0023), and lower half partition plate dividing surfaces (both end surfaces of half plate 168 in contact with end surfaces of top half plate 151), that are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 3).

    PNG
    media_image2.png
    610
    566
    media_image2.png
    Greyscale

Joshi fails to teach a fixing unit fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzles than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction and the fixing unit fixes the annular protruding portion of the upper half partition plate and the annular protruding portion of the lower half partition plate immovably.
However, Brummitt teaches a turbine stator comprising a partition plate including an inner ring (162), an outer ring (163) and a plurality of nozzles disposed between the inner and outer rings. Brummitt further teaches the partition plate comprising
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 4),
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4) and a fixing unit (181,184,185) fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring (163) and the outer circumferential surface of the annular protruding portion in the radial direction (Brummitt, annotated FIG. 4 below) and the fixing unit fixes the outer ring of the upper half partition plate and the outer ring of the lower half partition plate immovably (Figs. 3A, 4-5, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect the upper half partition plate and the lower half partition plate of Joshi by using the fixing unit as taught by Brummitt in order to avoid displacement of the upper half and lower half partition plates with respect to each other.

    PNG
    media_image3.png
    434
    718
    media_image3.png
    Greyscale

Note that Since in Joshi, the annular protruding portion of the upper partition plate and the annular protrusion portion of the lower half partition plate are part of the outer rings; using the fixing unit of Brummitt to immovably fix the outer ring (163) of the upper half partition plate and the outer ring (163) of the lower half partition plate would also fixe the annular protrusion portion of the upper half partition plate and the annular protrusion portion of the lower half partition plate immovably.
Regarding claim 2, Joshi as modified by Brummitt  teaches all the claimed limitations as stated above in claim 1. Joshi as modified by Brummitt further teaches the annular protruding portion protrudes to the outer side in the radial direction from an outer circumferential surface of the outer ring facing the outer side in the radial direction (Fig. 2 and Joshi annotated FIG. 2 above shows: the annular protruding portion extending both radial and axially. Joshi, Figures 5-7 also show the annular protruding portion extending both axially and radially).
Regarding claim 3, Joshi as modified by Brummitt teaches all the claimed limitations as stated above in claim 2. Joshi as modified by Brummitt further teaches the annular protruding portion has a tapered surface (Joshi, annotated FIG. 4 below) formed at a corner that is formed by a protruding portion outer circumferential surface facing the outer side in the radial direction and a protruding upstream surface facing the upstream side in the axial direction (Joshi, annotated FIG. 4 below).

    PNG
    media_image4.png
    430
    830
    media_image4.png
    Greyscale


Regarding claim 6, Joshi as modified by Brummitt teaches all the claimed limitations as stated above in claim 1. Joshi as modified by Brummitt further teaches a steam turbine comprising the turbine rotor and a rotor (140) that is configured to rotate around the axis in the turbine stator (Joshi, Fig. 2, para. 0021).
Regarding claim 7, Joshi, teaches a partition plate comprising: a partition plate comprising: 
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 4),
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4); wherein each of the upper half partition plate and lower partition plate comprises:
an inner ring (Joshi, annotated FIG. 2 above) that extends along a circumferential direction around an axis (141) (Fig. 2, paras. 0017),
 an outer ring (Joshi, annotated FIG. 2 above) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Fig. 2), 
a plurality of nozzles (153) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2, para. 0022), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Fig. 2, para. 0022), and 
an annular protrusion (Joshi, annotated FIG. 2 above) protrudes from the outer ring to the downstream side in the axial direction (Joshi, annotated FIG. 2 above), and extends along the outer ring in the circumferential direction (Fig. 2);
wherein the annular protruding portion protrudes to the outer side in the radial direction from an outer circumferential surface of the outer ring facing the outer side in the radial direction (Fig. 2 and Joshi annotated FIG. 2 above shows: the annular protruding portion extending both radial and axially. Figures 5-7 also show the annular protruding portion extending both axially and radially).
Joshi fails to teach a fixing unit fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzles than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction and the fixing unit fixes the annular protruding portion of the upper half partition plate and the annular protruding portion of the lower half partition plate immovably. However, Brummitt teaches a turbine stator comprising a partition plate including an inner ring (162), an outer ring (163) and a plurality of nozzles disposed between the inner and outer rings. Brummitt further teaches the partition plate comprising
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 4),
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4) and a fixing unit (181,184,185) fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring (163) and the outer circumferential surface of the annular protruding portion in the radial direction (Brummitt, annotated FIG. 4 above) and the fixing unit fixes the outer ring of the upper half partition plate and the outer ring of the lower half partition plate immovably (Figs. 3A, 4-5, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect the upper half partition plate and the lower half partition plate of Joshi by using the fixing unit as taught by Brummitt in order to avoid displacement of the upper half and lower half partition plates with respect to each other.
Note that Since in Joshi, the annular protruding portion of the upper partition plate and the annular protrusion portion of the lower half partition plate are part of the outer rings; using the fixing unit of Brummitt to immovably fixe the outer ring (163) of the upper half partition plate and the outer ring (163) of the lower half partition plate would also fixe the annular protrusion portion of the upper half partition plate and the annular protrusion portion of the lower half partition plate immovably.
Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 8,105,023 B2) hereinafter Ikeda in view of Brummitt.
Regarding claim 1, Ikeda teaches a turbine stator (Figs. 1-2, 6 and 9) comprising:
a partition plate including an inner ring (3b) that extends along a circumferential direction around an axis  (Figs. 1 and 9, Col. 1, lines 13-49)
 an outer ring (3a) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Figs. 1, 6 and 9; Col. 1, lines 13-49), 
a plurality of nozzles (3c) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 1, 6 and 9; Col. 1, lines 13-49), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Figs. 1, 6 and 9; Col. 1, lines 13-49), and 
an annular protrusion (3e) protrudes from the outer ring to the downstream side in the axial direction (“shoulder 3e is arranged on the downstream side with respect to turbine nozzle 3c”. See Col. 7, line 65- Col. 8, line 4) and extends along the outer ring in the circumferential direction (Fig. 6 and Ikeda, annotated FIG. 6 below);
and a casing (1) surrounding the partition plate from the outer side in the radial direction (Fig. 1), and having a contact support surface that is in contact with the annular protruding portion from the downstream side in the axial direction (as shown in Fig. 1, casing 1 has a surface that is in contact with the annular protruding portion);
 the partition plate includes an upper half partition plate having a semi-annular shape (Ikeda, annotated FIG. 2 below; Col. 6, lines 20-33) and upper half partition plate dividing surfaces (both end surfaces of upper half plate in contact with end surfaces of lower half plate when assembled), which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Ikeda, annotated FIG. 2 below),
a lower half partition plate having a semi-annular shape (Ikeda, annotated FIG. 2 below; Col. 6, lines 20-33), and lower half partition plate dividing surfaces (both end surfaces of lower half plate  in contact with end surfaces of upper half plate ), that are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Ikeda, annotated FIG. 2 below).

    PNG
    media_image5.png
    631
    774
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    542
    734
    media_image6.png
    Greyscale


Ikeda fails to disclose a fixing unit fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzles than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction and the fixing unit fixes the annular protruding portion of the upper half partition plate and the annular protruding portion of the lower half partition plate immovably.
However, Brummitt teaches a turbine stator comprising a partition plate including an inner ring (162), an outer ring (163) and a plurality of nozzles disposed between the inner and outer rings. Brummitt further teaches the partition plate comprising
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 4),
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4) and a fixing unit (181,184,185) fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring (163) and the outer circumferential surface of the annular protruding portion in the radial direction (Brummitt, annotated Fig. 4 above) and the fixing unit fixes the outer ring of the upper half partition plate and the outer ring of the lower half partition plate immovably (Figs. 3A, 4-5, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect the upper half partition plate and the lower half partition plate of Joshi by using the fixing unit as taught by Brummitt in order to avoid displacement of the upper half and lower half partition plates with respect to each other.
Note that Since in Ikeda, the annular protruding portion of the upper partition plate and the annular protrusion portion of the lower half partition plate are part of the outer rings; using the fixing unit of Brummitt to immovably fix the outer ring of the upper half partition plate and the outer ring of the lower half partition plate would also fixe the annular protrusion portion of the upper half partition plate and the annular protrusion portion of the lower half partition plate immovably.
Regarding claim 5, Ikeda as modified by Brummitt teaches all the claimed limitations as stated above in claim 1, Ikeda as modified by Brummitt further teaches a fin is disposed on a surface of the annular protruding portion which faces the an inner side in the circumferential direction (Ikeda, annotated FIG. 6 above).
Regarding claim 6, Ikeda as modified by Brummitt teaches all the claimed limitations as stated above in claim 1, Ikeda as modified by Brummitt further teaches a steam turbine comprising the stator and a rotor (2) that is configured to rotate around the  axis in the turbine stator (Ikeda, Fig. 1; Col. 1, lines 13-49),
Regarding claim 7, Ikeda teaches a partition plate comprising:
an upper half partition plate having a semi-annular shape (Ikeda, annotated FIG. 2 above; Col. 6, lines 20-33) and upper half partition plate dividing surfaces (both end surfaces of upper half plate in contact with end surfaces of lower half plate when assembled), which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Ikeda, annotated FIG. 2 above),
a lower half partition plate having a semi-annular shape (Ikeda, annotated FIG. 2 above; Col. 6, lines 20-33), and lower half partition plate dividing surfaces (both end surfaces of lower half plate  in contact with end surfaces of upper half plate ), that are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Ikeda, annotated FIG. 2 above),
each of the upper and half partition plate and lower half partition plate comprising:
an inner ring (3b) that extends along a circumferential direction around an axis  (Figs. 1 and 9, Col. 1, lines 13-49)
 an outer ring (3a) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Figs. 1, 6 and 9; Col. 1, lines 13-49), 
nozzles (3c) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 1, 6 and 9; Col. 1, lines 13-49), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Figs. 1, 6 and 9; Col. 1, lines 13-49), and 
an annular protrusion (3e) protrudes from the outer ring to the downstream side in the axial direction (“shoulder 3e is arranged on the downstream side with respect to turbine nozzle 3c”. See Col. 7, line 65- Col. 8, line 4) and extends along the outer ring in the circumferential direction (Fig. 6 and Ikeda, annotated FIG. 6 above).
Ikeda fails to teach a fixing unit fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzles than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction and the fixing unit fixes the annular protruding portion of the upper half partition plate and the annular protruding portion of the lower half partition plate immovably. 
However, Brummitt teaches a turbine stator comprising a partition plate including an inner ring (162), an outer ring (163) and a plurality of nozzles disposed between the inner and outer rings. Brummitt further teaches the partition plate comprising
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 4),
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4) and a fixing unit (181,184,185) fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring (163) and the outer circumferential surface of the annular protruding portion in the radial direction (Brummitt, annotated FIG. 4 above) and the fixing unit fixes the outer ring of the upper half partition plate and the outer ring of the lower half partition plate immovably (Figs. 3A, 4-5, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect the upper half partition plate and the lower half partition plate of Joshi by using the fixing unit as taught by Brummitt in order to avoid displacement of the upper half and lower half partition plates with respect to each other.
Note that Since in Ikeda, the annular protruding portion of the upper partition plate and the annular protrusion portion of the lower half partition plate are part of the outer rings; using the fixing unit of Brummitt to immovably fixe the outer ring (163) of the upper half partition plate and the outer ring (163) of the lower half partition plate would also fixe the annular protrusion portion of the upper half partition plate and the annular protrusion portion of the lower half partition plate immovably.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745